Citation Nr: 1207459	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-24 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975 with additional service in the National Guard from March 1975 to November 1979 and from May 1983 to September 1986.  The Veteran's service in the National Guard included documented periods of active duty for training (ACDUTRA) from May 15, 1976 to May 30, 1976; May 14, 1977 to May 28, 1977; May 13, 1978 to May 7, 1978; and from May 12, 1979 to May 26, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision, which denied service connection for PTSD, and an October 2007 rating decision, which denied service connection for hearing loss and tinnitus, both of which were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2009, the Board remanded all three issues of the Veteran's entitlement to service connection for PTSD, hearing loss, and tinnitus for further development.  Such development was to include:  contacting the Veteran to obtain additional information concerning his reported in-service stressors in connection with his PTSD claim; obtaining treatment records related to incidents from the Veteran's childhood, as well as additional post-service VA treatment records; obtaining the Veteran's Social Security records; making efforts to corroborate the Veteran's reported stressors; if the Veteran's stressors could be corroborated, scheduling the Veteran for a VA examination to determine the etiology of the Veteran's PTSD; scheduling the Veteran for a VA audiology examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus; and finally, readjudicating the Veteran's claims.

After efforts by the RO to comply with the Board's remand instructions, the matter was returned to the Board for its review.  In a May 2010 decision and remand, it denied the Veteran's claim of service connection for PTSD, but remanded again the remaining issues of service connection for hearing loss and tinnitus.  As basis for its remand of those issues, the Board noted that a VA audiology examination had not been afforded to the Veteran; hence, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the Board remanded those issues to the RO so that the requested VA audiology examination could be performed.

Subsequently, the Veteran appealed the Board's May 2010 denial of his claim for service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Joint Motion for Remand, the parties asserted that the Board had failed to offer adequate reasons and bases for why it determined that the Veteran's claimed stressor event, which purportedly occurred at Fort Bragg sometime between 1976 and 1980, was not adequately corroborated by the evidence of record.  Specifically, the parties noted that the Board failed to address the credibility or probative weight of a fellow service member's statement which purported to corroborate the Veteran's claimed stressor.  The parties Joint Motion for Remand was granted by the Court in a May 2011 order; accordingly, the Board's May 2010 decision to deny service connection for PTSD has been vacated and remanded.  The issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus also remain on appeal, subject to the Board's May 2010 remand.

The issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran has reported various non-service-related and service-related stressor events; however, the Veteran's reported service-related stressor events are not corroborated by any credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the Veteran's claim of service connection for PTSD, a notice letter was mailed to the Veteran in April 2004.  That letter did not, however, provide the Veteran with any notice as to the evidence needed to substantiate his claim, nor did it advise the Veteran of his and VA's respective responsibilities in obtaining those records.  Subsequent to the April 2004 letter, the Veteran's claim was adjudicated for the first time in a February 2005 rating decision issued by the Hartford RO.  In accordance with the Board's remand instructions in March 2008, a new notice letter was mailed to the Veteran in April 2008.  This letter fully advised the Veteran as to the evidence necessary for substantiating his claim, and moreover, explained the evidence and information that would be obtained by VA and the evidence and information that was required from the Veteran.  The April 2008 letter also notified the Veteran that a disability rating and an effective date are assigned if a disability is determined to be service-connected, and hence, also met the notice requirements set forth by the Court in Dingess.  Subsequently, and after a period of time in which the Veteran was given a reasonable opportunity to respond to the April 2008 letter, the Veteran's claim was readjudicated in a November 2009 Supplemental Statement of the Case.  Notice to the Veteran was clearly untimely, as VA's April 2008 letter was not provided to the Veteran until well after its initial February 2005 adjudication.  Nonetheless, the notice defect in this case was cured by the RO's corrective action in issuing the April 2008 letter, followed by its readjudication of the Veteran's claim in November 2009.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service personnel records, service treatment records, identified and pertinent private and VA treatment records, and social security disability records have been associated with the claims file.  VA has also made exhaustive efforts to corroborate the Veteran's various reported in-service stressor events.  Such efforts have included multiple requests to the National Personnel Records Center in St. Louis in April, August, and October of 2004 to locate corroborating records.  Efforts were also made to contact and request directly from the Veteran any service records, buddy statements, or other corroborating evidence.  In September 2009, VA prepared a formal finding that the Veteran's reported service-related stressors could not be corroborated.

Additionally, a VA examination to determine the nature of the Veteran's psychiatric disorder was performed in October 2004.  The Veteran's claims file was reviewed by the examiner in conjunction with the VA examination.  Ultimately, the Board finds that the VA examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

A.  General Service Connection Principles

Generally, in order to establish service connection for a disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, service connection for PTSD specifically requires:  (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In cases where VA determines that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements by themselves will not be enough to establish the occurrence of the claimed stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 16 Vet. App. 124 (2002), the United States Court of Appeals for Veterans Claims (Court) held that a veteran's unit records constituted independent descriptions of rocket attacks that were experienced by his unit when he was stationed in Vietnam, which, when viewed in the light most favorable to him, objectively corroborated his claim of having experienced rocket attacks.  The Court reiterated that although the unit records did not specifically identify the veteran as being present during the rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred suggested that he was in fact exposed to the attacks.

B.  Veteran's Contentions

In support of his claim for service connection for PTSD, the Veteran asserts multiple non-combat related stressor events that purportedly occurred during service.  In various claims submissions received by VA since March 2004 and in his May 2005 hearing testimony before a Decision Review Officer, the Veteran recalled an incident that occurred in 1973 or 1974 in Swankford, Germany, in which another soldier pointed his rifle at the Veteran when the rifle went off.  According to the Veteran, he was not struck by the bullet, but sustained powder burns on his forehead.  Interestingly, the Veteran stated that after the incident, he assisted the other soldier in procuring an extra round to replace into his ammunition clip so that the other soldier would not have to report the unauthorized discharge to his commanding officer.  The Veteran stated that he did not report the incident to his supervisors out of fear that he might face a court-martial or reprimand for assisting the other soldier.

The Veteran also has recalled an incident that also took place in 1973 or 1974 at Swankford, Germany in which he and another soldier were serving on a roving patrol when they came under friendly gunfire from a nearby guard tower.  According to the Veteran, two shots struck his jeep and he could hear other shots pass by at close range and strike the ground.  The Veteran stated that he was required to seek cover behind his jeep while contacting the sergeant of the guard to identify himself and to request a ceasefire.

Finally, the Veteran reported that he was involved in an incident during National Guard training in Fairdale, North Carolina, in which his unit received incoming friendly mortar fire from another unit in training.  Upon questioning at his May 2005 DRO hearing, the Veteran was unable to provide an exact date for the reported training incident.  In that regard, he could only recall that the incident likely occurred within a year or two before he moved from North Carolina in 1986.  Therefore, the Veteran suggested that the incident likely occurred in 1984 or 1985.

C.  Analysis

Upon thorough and careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.

In its analysis, the Board first notes that the post-service treatment records indicate that the Veteran was initially diagnosed with PTSD in April 2004, during treatment at a VA medical facility.   At that time, the Veteran did not report any service-related stressors; but rather reported various non-service related stressor events.  Such events included an instance in his childhood where he witnessed the graphic aftermath of an automobile accident in which victims in the accident had been decapitated and killed.  The Veteran also recalled that, beginning at age seven, he was sexually abused over a period of years by a teenaged neighbor.  He reported a third incident during his late teens in which he was an eyewitness to a drive-by shooting and homicide in which he observed firsthand the victim being shot in the head.  At his April 2004 evaluation and treatment, the Veteran stated that he had experienced nightmares, difficulty sleeping, thoughts of the reported traumatic events, exaggerated startle to loud noises, discomfort among crowds, hypervigilence, anger, auditory hallucinations in the form of footsteps, decreased concentration and memory, and depression.  Based upon the Veteran's reported history, reported symptoms, and objective findings on mental status examination, the Veteran was diagnosed with PTSD and major depressive disorder.  In the absence of any reported in-service stressors at that time, it appears that the diagnosed PTSD was related to the various non-service-related stressors reported by the Veteran.

At an October 2004 VA examination, the Veteran continued to report the aforementioned non-service-related stressors, but once again, did not report any in-service stressor events.  The prior diagnosis of PTSD was confirmed.

Subsequent follow-up VA treatment records continue to document the ongoing diagnosis of PTSD.  At a January 2005 treatment, the Veteran reported the additional non-service-related stressor of witnessing racial violence and discrimination, and that he saw "blacks hanging from trees in the woods" during his childhood.  At that time, the Veteran also reported for the first time to his attending physician the service-related stressors in Germany in 1973 or 1974.

An April 2005 VA group treatment discharge note also cites the various aforementioned non-service-related stressor events and expresses the opinion that these combined experiences produced a persistent state of fear for his personal safety and the safety of his loved ones, repeated sexual abuse by a trusted adult, and the recurrent witnessing of interpersonal violence were consistent with a diagnosis of PTSD.  The VA physician opined further that entering the service and experiencing additional incidents where the Veteran felt helpless and threatened by violence and potential death heightened the Veteran's symptoms and contributed to the development of chronic PTSD.

In support of his claim, the Veteran has also submitted an August 2005 "buddy statement" authored by J.A., who purportedly served in the North Carolina National Guard with the Veteran.  In this statement, J.A. asserted that he and the Veteran were participating in weekend training at Fort Bragg, North Carolina when their unit came under live artillery fire from a nearby unit that was also training nearby.  According to J.A., the neighboring unit had received incorrect grid coordinates as to where the live artillery was to be fire.  Consequently, that unit discharged its artillery in the area where his and the Veteran's unit was located.

The Board notes that J.A. is also unable to provide a specific date for the described incident, and at best, is only able to state that the event took place sometime between 1976 and 1980.  In that regard, J.A. is vague as to when the reported stressor event took place, and moreover, is inconsistent with the timeframe of 1984 or 1985 provided by the Veteran at his DRO hearing.  The Board also notes that J.A.'s statement was purportedly notarized by witnesses, signed as T.R. and F.A.S.  The authenticity of the notarization, however, is suspect.  In that regard, the Board observes that the notarization is handwritten as opposed to being stamped, and moreover, does not include any language certifying as to the authenticity of either the notary's signature or the contents of J.A.'s statement.

To the extent that the Veteran's assertions may be construed as offering the etiology opinion that his PTSD is related to his reported in-service stressors, the Board finds that such contentions are neither competent nor credible.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  In this case, there is no evidence in the record to suggest that the Veteran has received medical training or experience that would render him competent to offer an opinion as to the complex issue of etiology for his PTSD.  Hence, the Board finds that the Veteran is nor competent to render such an opinion.

Even if the Veteran is competent to render a probative etiology opinion in this case, his assertions concerning the occurrence of in-service stress or events are not credible in view of various inconsistencies in the record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Veteran's assertions as to the occurrence of the three service-related stressors outlined above are contradicted by the fact that at the outset of his psychiatric treatment and at his October 2004 VA examination, he did not make any mention of the service-related stressor events.  As noted above, exhaustive efforts by VA to corroborate each of the reported service-related stressor events has been unsuccessful.  Although the August 2005 statement from J.A. purports to corroborate the Veteran's reported stressor in which his National Guard unit received incoming friendly fire during training, that statement presents its own inconsistencies.  As noted above, J.A. vaguely provides a four year window from 1976 to 1980 in providing even an approximate timeframe for the reported stressor.  Moreover, even the broad timeframe provided by J.A. does not accord with the Veteran's prior assertion that the incident in question occurred sometime during 1984 or 1985.  Finally, and as noted above, the Board doubts the authenticity of the purported notarization contained in J.A.'s statement.  Taking into consideration the vagueness of J.A.'s statement, its inconsistency with the Veteran's own timeframe of the occurrence of the reported stressor, and the apparent inauthenticity of the notarization, the Board finds that J.A.'s statement carries grave credibility concerns and is not due any probative weight.

Overall, the treatment records in this case also do not contain any competent and credible opinions which relate the Veteran's diagnosed PTSD to his reported in-service stressors.  In that regard, the only opinion of record that may be construed in the Veteran's favor is that expressed in the April 2005 VA treatment record, that the Veteran entering the service and experiencing additional incidents where the Veteran felt helpless and threatened by violence and potential death heightened the Veteran's symptoms and contributed to the development of chronic PTSD.  

In assessing the probative weight of the April 2005 opinion, the Board notes that the findings of a physician are medical conclusions that it cannot simply ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In that regard, the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, it may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board also observes that the United States Court of Appeals for Veterans Claims (Court) has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

The April 2005 opinion suggests an etiological relationship between the Veteran's PTSD and his reported in-service stressors, that opinion appears to be based wholly upon the stressors and service history subjectively reported by the Veteran at that examination.  The VA physician does not cite any evidence that would tend to corroborate the occurrence of the reported in-service stressors.  Also, as discussed above, the Board finds that the Veteran's statements concerning the occurrence of in-service stressors are neither credible nor supported by any evidence in the record.  Hence, the April 2005 opinion is itself based upon a non-credible and unsubstantiated understanding of the Veteran's history.  In this regard, the Board observes that mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Moreover, medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  Under the circumstances, the Board does not attach any probative weight to the opinions expressed in the April 2005 VA treatment record.  

Finally, although it has not been specifically asserted by the Veteran, the Board must address the potentially implied claim that the Veteran has another currently or recently diagnosed acquired psychiatric disorder, to include a depressive disorder, that is related to service.  In that regard, a thorough review of the evidence of record fails to disclose an indication of an acquired psychiatric disorder in service and/or competent evidence relating such a disorder to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim and thus concludes that he is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

In April 2009, the Board remanded the issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus for further development.  Such development was to include scheduling the Veteran for a VA audiology examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus and subsequently readjudicating the Veteran's claims.

After efforts by the RO to comply with the Board's remand instructions, the matter was returned to the Board for its review.  In a May 2010 decision and remand, the Board noted that a VA audiology examination had not been afforded to the Veteran.  Hence, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the Board remanded those issues to the RO again so that the requested VA audiology examination could be performed.  The RO was also requested to readjudicate the Veteran's hearing loss and tinnitus claims, and to issue a Supplemental Statement of the Case if its determination remained adverse to the Veteran.

Subsequently, the Veteran appealed the Board's May 2010 denial of his claim for service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  While that appeal was pending with the Court, the Veteran was afforded a VA audiological examination in July 2010.  A copy of the corresponding report and a July 2010 addendum report are associated with the claims file.  However, because the Veteran's claims file was in an appellate status before the Court, the RO has not yet had an opportunity to readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus in accordance with the Board's May 2010 remand instructions.  As noted by the Board in its previous remand, a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  Stegall, 11 Vet. App. 286.  Accordingly, the issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus must be remanded to the RO for its readjudication and the issuance of a Supplemental Statement of the Case if the RO's readjudication remains unfavorable to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of the private and/or VA treatment providers who provided treatment for his bilateral hearing loss and/or tinnitus since July 2010.

2.  After completion of the above, and any other development as deemed necessary by the RO, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


